Exhibit 10.2

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO
AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT (this
“Amendment”) dated as of April 25, 2016, is by and among AMERICAN MIDSTREAM,
LLC, a Delaware limited liability company (the “AMID Borrower”), BLACKWATER
INVESTMENTS, INC., a Delaware corporation (the “Blackwater Borrower” and
together with the AMID Borrower, the “Borrowers”), AMERICAN MIDSTREAM PARTNERS,
LP, a Delaware limited partnership (“Parent”), the other Loan Parties party
hereto, BANK OF AMERICA, N.A., as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) for
the lenders party to the Credit Agreement referred to below (the “Lenders”), and
the Lenders party hereto.

 

R E C I T A L S

 

A.                                    The Borrowers, Parent, the Lenders, the
Administrative Agent and the other agents referred to therein are parties to
that certain Amended and Restated Credit Agreement dated as of September 5,
2014, as amended by that certain First Amendment and Incremental Commitment
Agreement dated as of September 18, 2015 (the “Credit Agreement”), pursuant to
which the Lenders have made certain Loans and provided certain Commitments
(subject to the terms and conditions thereof) to the Borrowers.

 

B.                                    In connection with the Credit Agreement,
the Borrowers and the other Guarantors entered into that certain Amended and
Restated Guaranty and Collateral Agreement dated as of September 5, 2014 (the
“Security Agreement”), pursuant to which the Guarantors have provided Liens and
security interests in respect of certain of their assets to secure the
obligations of the Borrowers under the Credit Agreement.

 

C.                                    American Midstream Emerald, LLC, a
Delaware limited liability company (the “Emerald Buyer”), a newly formed direct
wholly-owned subsidiary of the AMID Borrower, as buyer, and Emerald Midstream,
LLC, a Delaware limited liability company, as seller, have entered into (1) a
Purchase and Sale Agreement (the “Emerald PSA I”) dated as of April 25, 2016
pursuant to which the Emerald Buyer has agreed to purchase (i) a 49.67%
ownership interest in Destin Pipeline Company, L.L.C., a Delaware limited
liability company (“Destin”);  (ii) a 16.67% ownership interest in Tri-States
NGL Pipeline, L.L.C., a Delaware limited liability company (“Tri-States”); and
(iii) a 25.30% ownership interest in Wilprise Pipeline Company, L.L.C., a
Delaware limited liability company (“Wilprise”); and (2) a Purchase and Sale
Agreement (the “Emerald PSA II” and together with the Emerald PSA I, the
“Emerald PSAs”) pursuant to which the Emerald Buyer has agreed to purchase a
66.67% ownership interest in Okeanos Gas Gathering Company, LLC, a Delaware
limited liability company (“Okeanos”) (such acquisitions collectively, the
“Emerald Acquisition”).

 

D.                                    American Midstream AMPAN, LLC, a Delaware
limited liability company (the “AMP Panther”), a newly formed direct wholly
owned subsidiary of the AMID Borrower, holds

 

1

--------------------------------------------------------------------------------


 

60% of the Equity Interests in American Panther, LLC, a Delaware limited
liability company (the “American Panther”). American Panther, as Buyer, has
entered into that certain Asset Sale and Purchase Agreement (the “Panther PSA”),
effective as of August 1, 2015, with Chevron Pipe Line Company, a Delaware
corporation and Chevron Midstream Pipelines LLC, a Delaware limited liability
company, as Sellers, resulting in, upon the consummation of the transactions in
the Panther PSA, the acquisition of 194 miles of crude, natural gas and salt
water pipelines in the Gulf of Mexico and certain associated assets more
particularly described in the Panther PSA (the acquisition contemplated by the
Panther PSA, the “Panther Acquisition,” and together with the Emerald
Acquisition, the “Offshore Acquisition”).

 

E.                                     In connection with the Offshore
Acquisition, the Borrowers have requested that the Credit Agreement be amended
to permit the Offshore Acquisition and to make certain other changes as more
fully described herein.

 

F.                                      The Lenders signatory hereto and the
Administrative Agent are willing to amend the Credit Agreement as more fully
described herein, and upon satisfaction of the conditions set forth herein, this
Amendment shall become effective.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                          Defined Terms.  Each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement.  Unless otherwise indicated, all
article, schedule, exhibit and section references in this Amendment refer to
articles and sections of the Credit Agreement.

 

1.1                               Amendments to Section 1.01 (Defined Terms) of
the Credit Agreement.

 

(a)                                 The definition of “Agreement” is hereby
amended by adding the words “and by the Second Amendment” after the words “, as
amended by the First Amendment.”

 

(b)                                 The definition of “Consolidated EBITDA” is
hereby amended by (i) replacing the words “, except with respect to the
acquisition contemplated by the Delta House PSA which shall instead be subject
to the penultimate sentence hereof,” after the first occurrence of the words
“provided that” therein with the words “, except with respect to (x) the
acquisition contemplated by the Delta House PSA and (y) for purposes of
calculating Consolidated EBITDA for each period of four fiscal quarters ending
on each of March 31, 2016 and June 30, 2016 only, any additional investment in
Delta House made in accordance with Section 7.02(n)(ii), each of which shall
instead be subject to the penultimate sentence hereof”, (ii) replacing the
penultimate sentence thereof with the following sentence:

 

With respect to each period of four fiscal quarters ending on each of June 30,
2015, September 30, 2015, December 31, 2015, March 31, 2016 and June 30, 2016,
notwithstanding anything else herein to the contrary, Consolidated EBITDA in
respect of Delta House Buyer shall be deemed to be (a) with respect to each
period of four fiscal quarters ending on each of June 30, 2015 and September 30,
3015, $37,300,000, (b) with respect to the

 

2

--------------------------------------------------------------------------------


 

period of four fiscal quarters ending December 31, 2015, the aggregate amount of
cash distributions received by Delta House Buyer from the Consolidated Net
Income of Delta House Sub and attributable to Delta House during the most
recently ended fiscal quarter multiplied by four, (c) with respect to the period
of four fiscal quarters ending March 31, 2016, the aggregate amount of cash
distributions received by Delta House Buyer from the Consolidated Net Income of
Delta House Sub and attributable to Delta House during the two most recently
ended fiscal quarters (after giving pro forma effect to any additional Equity
Interests in Delta House Sub or any other ownership interest in Delta House,
acquired (whether directly or indirectly) in each case since the Second
Amendment Effective Date in accordance with Section 7.02(n)(ii)) multiplied by
two, and (d) with respect to the period of four fiscal quarters ending June 30,
2016, the aggregate amount of cash distributions received by Delta House Buyer
from the Consolidated Net Income of Delta House Sub and attributable to Delta
House during the three most recently ended fiscal quarters (after giving pro
forma effect to any additional Equity Interests in Delta House Sub or any other
ownership interest in Delta House, acquired (whether directly or indirectly) in
each case since the Second Amendment Effective Date in accordance with
Section 7.02(n)(ii)) multiplied by 4/3.

 

and (iii) replacing clause (y) of the last sentence thereof as follows:

 

(y) Consolidated EBITDA shall be deemed to exclude the effect of any one-time
non-recurring fees and expenses of Parent and its Subsidiaries incurred in
connection with (1) the Existing Credit Agreement, (2) the 2013 Acquisition
Transactions, (3) the 2013 Blackwater Transaction, (4) costs and expenses
incurred by the Borrower in connection with the relocation of its chief
executive offices, as determined in good faith by the Borrower in a manner
satisfactory to the Administrative Agent in its reasonable discretion, and
(5) Permitted Acquisitions and any amendments to this Agreement in connection
therewith; provided that such exclusion of fees and expenses pursuant to clauses
(4) and (5) may not exceed 10% of Consolidated EBITDA for the period of the most
recent four fiscal quarters then ended (calculated without regard to such
exclusions).

 

(c)                                  The definition of “Consolidated Net Income”
is hereby amended by amending and restating clause (d) thereof as follows:

 

(d) any income (or loss) of any Person if such Person is not a Subsidiary,
except that Parent’s equity in the Consolidated Net Income of any such Person
(including but not limited to DCP MPOG and, for so long as they are non-wholly
owned subsidiaries of Parent, EnerTrade, American Panther, Destin, and Okeanos
and for so long as the Midla Natchez Lateral Debt is outstanding, Midla
Financing, Midla and MLGT) shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person to Parent or a
Subsidiary as a dividend or other

 

3

--------------------------------------------------------------------------------


 

distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Parent as described in clause (c) of this proviso)

 

(d)                                 The definition of “Consolidated Total
Indebtedness” is hereby amended and restated in its entirety as follows:

 

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum of all Indebtedness of Parent and its Subsidiaries (on a
consolidated basis); provided, that Consolidated Total Indebtedness shall not
include (a) the Convertible Preferred Units, (b) the Midla Natchez Lateral Debt
or (c) the Transmission Bond, the Chevron Performance Bond and other unsecured
surety bonds contemplated by Section 7.03(m) to the extent undrawn.

 

(e)                                  The definition of “Defaulting Lender” is
hereby amended by (i) deleting the word “or” immediately before clause (iii) of
clause (d) thereof and (ii) inserting the following words “or (iv) become the
subject of a Bail-in Action” immediately before the words “; provided that” at
the end thereof.

 

(f)                                   The definition of “Excluded Property” is
hereby amended and restated in its entirety as follows:

 

“Excluded Property” means (i) the Excluded Seacrest Assets, (ii) such interests
owned by Blackwater Holdings or the Blackwater Subsidiaries as of the Closing
Date with respect to the terminals located in Brunswick, Georgia and Salisbury,
Maryland and reasonable expansions thereof, (iii) for so long as the Midla
Natchez Lateral Debt is outstanding and is secured by such Equity Interests,
Equity Interests in Midla Financing, Midla and MLGT, and (iv) Equity Interests
in any Person (other than Loan Parties) to the extent a grant of a Lien in
respect thereof under the Security Documents is not permitted by the terms of
such Person’s organizational or joint venture documents, in each case solely to
the extent that the applicable Loan Party (y) has previously used commercially
reasonable efforts to obtain any required consents to eliminate or waive any
such restrictions contained in such organizational or joint venture documents
and (z) has not, and will not, directly or indirectly, create, assume, incur or
suffer to exist any Lien on or with respect to such Equity Interests, other than
Liens permitted under Section 7.01.

 

(g)                                  The definition of “Permitted Acquisition”
is hereby amended and restated in its entirety as follows:

 

“Permitted Acquisition” means each of (a) the Offshore Acquisition and (b) each
purchase and other acquisition made pursuant to Section 7.02(g).

 

4

--------------------------------------------------------------------------------


 

(h)                                 The definition of “Specified Acquisition
Period” is hereby amended by amending and restating in its entirety as follows:

 

“Specified Acquisition Period” means a period, elected by the AMID Borrower by
notice to the Administrative Agent, that commences from the funding date of the
purchase price of a Specified Acquisition and ending on the earliest of (a) the
third quarterly testing date occurring after the consummation of the Specified
Acquisition (b) the date designated by the AMID Borrower as the termination date
of such Specified Acquisition Period, such election to be exercised by the AMID
Borrower delivering notice thereof to the Administrative Agent; or (c) other
than with respect to the Specified Acquisition Period elected for the
acquisition of Delta House, the quarterly testing date on which the AMID
Borrower is in compliance with Section 7.19, such compliance to be determined as
if such period was not a Specified Acquisition Period; provided, following the
election of a Specified Acquisition Period, the AMID Borrower may not elect a
subsequent Specified Acquisition Period until (i) the termination of such
Specified Acquisition Period then in effect and (ii) the Borrower has delivered
at least one Compliance Certificate reflecting compliance with Section 7.19 with
respect to a period of four fiscal quarters ending after the expiration of the
last Specified Acquisition Period. Only one Specified Acquisition Period may be
elected (or deemed elected) with respect to any particular Specified
Acquisition.

 

(i)                                     The definition of “Subsidiary” is hereby
amended by amending and restating the clause following the words “provided,
however,” in its entirety as follows:

 

(i) DCP MPOG, (ii) for so long as the Midla Natchez Lateral Debt is outstanding,
Midla Financing, Midla and MLGT, and, (iii) for so long as such entities are
non-wholly owned subsidiaries of Parent, American Panther, Destin, Okeanos and
EnerTrade, shall each be deemed not to be a Subsidiary for purposes of this
Agreement and the other Loan Documents.

 

(j)                                    The following definitions are hereby
added to Section 1.01 of the Credit Agreement where alphabetically appropriate:

 

“American Panther” means American Panther, LLC, a Delaware limited liability
company.

 

“AMP Panther” means American Midstream AMPAN, LLC, a Delaware limited liability
company.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the

 

5

--------------------------------------------------------------------------------


 

European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

 

“Chevron Performance Bond” means that certain Performance Bond in the amount of
$10,000,000 dated April 15, 2016 by and among American Panther, LLC, as
principal, Aspen American Insurance Company, as surety, and Chevron Pipe Line
Company and Chevron Midstream Pipelines LLC, as obligees, to provide support for
certain contractual obligations of American Panther, LLC to Chevron Pipe Line
Company and Chevron Midstream Pipelines LLC.

 

“Destin” means Destin Pipeline Company, LLC, a Delaware limited liability
company.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Emerald Buyer” means American Midstream Emerald, LLC, a Delaware limited
liability company.

 

“Emerald PSA I” means that Purchase and Sale Agreement, by and between Emerald
Buyer, as buyer, and Emerald Midstream, LLC, as seller, dated as of April 25,
2016, pursuant to which the Emerald Buyer has agreed to purchase (i) a 49.67%
ownership interest in Destin,  (ii) a 16.67% ownership interest in Tri-States,
and (iii) a 25.30% ownership interest in Wilprise.

 

“Emerald PSA II” means that Purchase and Sale Agreement, by and between Emerald
Buyer, as buyer, and Emerald Midstream, LLC, as seller, pursuant to which the
Emerald Buyer has agreed to purchase a 66.67% ownership interest in Okeanos.

 

6

--------------------------------------------------------------------------------


 

“Emerald PSAs” means the Emerald PSA I and the Emerald PSA II.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Midla” means American Midstream (Midla), LLC, a Delaware limited liability
company.

 

“Midla Financing” means American Midstream Midla Financing, LLC.

 

“Midla Natchez Lateral Project” means the construction of the Natchez lateral
off of the “Midla mainline” transportation system owned by Midla.

 

“Midla Natchez Lateral Debt” means Indebtedness of Midla Financing, Midla and/or
MLGT issued or incurred with one or more commercial banks or other financial
institutions to finance or facilitate the Midla Natchez Lateral Project which
Indebtedness may be secured by, in whole or in part, the assets or property
owned or used by Midla Financing, Midla and/or MLGT related to the Midla Natchez
Lateral Project and/or the Equity Interests in Midla Financing, Midla and/or
MLGT; provided that, for the avoidance of doubt, the “Midla Natchez Lateral
Debt” shall in all cases, except with respect to such Equity Interests in Midla
Financing, Midla and/or MLGT, be non-recourse to the Loan Parties.

 

“MLGT” means Mid Louisiana Gas Transmission, LLC, a Delaware limited liability
company.

 

“Non-Wholly Owned Person” means any Person (regardless of whether such Person
otherwise constitutes a Subsidiary) that is owned jointly by the Parent (or any
of its subsidiaries) and one or more Persons other than the Parent and its
subsidiaries; provided that none of DCP MPOG, EnerTrade or Delta House Sub shall
constitute a Non-Wholly Owned Person for purposes of this Agreement.

 

“Offshore Acquisition” means, collectively, the acquisitions contemplated by
each of the Emerald PSAs and the Panther PSA.

 

“Okeanos” means Okeanos Gas Gathering Company, LLC, a Delaware limited liability
company.

 

“Panther PSA” means that Asset Sale and Purchase Agreement dated as of August 1,
2015, by and among American Panther, LLC, a Delaware limited liability company,
as buyer, Chevron Pipe Line

 

7

--------------------------------------------------------------------------------


 

Company, a Delaware corporation and Chevron Midstream Pipelines LLC, a Delaware
limited liability company, as sellers.

 

“Second Amendment” means the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 25, 2016, by and among the Parent, the Borrowers,
the Administrative Agent and the Lenders party thereto.

 

“Second Amendment Effective Date” has the meaning specified in the Second
Amendment.

 

“Tri-States” means Tri-States NGL Pipeline, L.L.C., a Delaware limited liability
company.

 

“Wilprise” means Wilprise Pipeline Company, L.L.C., a Delaware limited liability
company.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Addition of new Section 5.25 (EEA Financial
Institutions) to the Credit Agreement.  A new Section 5.25 is hereby added to
Article V as follows:

 

5.25  EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

 

1.3                               Amendments to Section 7.02 (Investments) of
the Credit Agreement.

 

(a)                                 Section 7.02 is hereby amended by replacing
subsection (c) thereof with the following new subsection (c):

 

(c)                                  Investments of (i) Parent in the AMID
Borrower and Finance Co (subject to the limitations on the activities of Finance
Co set forth in the definition thereof), (ii) either of the Borrowers in any
wholly-owned Subsidiary that is a Guarantor, and (iii) any wholly-owned
Subsidiary that is a Guarantor in either of the Borrowers or in another
wholly-owned Subsidiary that is a Guarantor; provided, however, that clauses
(ii) and (iii) shall not permit Investments in Burns Point Sub, Republic, Delta
House Buyer, Emerald Buyer or AMP Panther, it being understood that Investments
in Burns Point Sub may only be made pursuant to and to the extent permitted by
Section 7.02(j), Investments in Republic may only be made pursuant to and to the
extent permitted by Section 7.02(j), Investments in Delta House Buyer may only
be made pursuant to and to the extent permitted by Section 7.02(n), Investments
in Emerald Buyer may only be made pursuant to and to the extent permitted by
Section

 

8

--------------------------------------------------------------------------------


 

7.02(q) or, for the avoidance of doubt, Section 7.02(j), Investments in AMP
Panther may only be made pursuant to and to the extent permitted by
Section 7.02(r) or, for the avoidance of doubt, Section 7.02(j) and, for so long
as the Midla Natchez Lateral Debt is outstanding, Investments in Midla
Financing, Midla and MLGT may only be made pursuant to and to the extent
permitted by Section 7.02(s).

 

(b)                                 Section 7.02 is hereby amended by deleting
the words “(each, a “Permitted Acquisition”)” in subsection (g) thereof.

 

(c)                                  Section 7.02 is hereby amended by replacing
subsection (j) thereof with the following new subsection (j):

 

(j)                                    other Investments (it being understood
that on and after the Second Amendment Effective Date, Investments made pursuant
to this clause (j) prior to the Second Amendment Effective Date in connection
with the acquisition contemplated by the Panther PSA shall be deemed made
pursuant to Section 7.02(r)) in an aggregate amount at any time outstanding not
to exceed the greater of (i) $15,000,000 and (ii) 2.5% of Consolidated Net
Tangible Assets; provided that no Default or Event of Default shall have
occurred and be continuing or shall result from the making of such Investment;

 

(d)                                 Section 7.02 is hereby amended by replacing
subsection (m) thereof with the following new subsection (m):

 

(m)                             [Reserved];

 

(e)                                  Section 7.02 is hereby amended by replacing
subsection (n) thereof with the following new subsection (n):

 

(n)                                 (i) Investments made in connection with the
acquisition contemplated by the Delta House PSA and (ii) after the Second
Amendment Effective Date, other Investments of cash or cash equivalents in Delta
House not to exceed $50,000,000 in the aggregate for all such investments made
pursuant to this Section 7.02(n)(ii);

 

(f)                                   Section 7.02 is hereby amended by
(i) deleting the word “and” at the end of subsection (n) thereof, (ii) deleting
the period at the end of subsection (o) thereof and (iii) inserting the
following new subsections (p), (q), (r) and (s) at the end thereof as follows:

 

(p)                                 Investments in DCP MPOG made as of the
Second Amendment Effective Date;

 

(q)                                 (i) Investments in each of Destin, 
Tri-States and Wilprise pursuant to the Emerald PSA I and (ii) Investments in
Okeanos made pursuant to and in accordance with applicable law and the Emerald
PSA II (which shall be in form and substance reasonably satisfactory to the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent) so long as such Investments are made within fourteen (14)
calendar days of the Second Amendment Effective Date;

 

(r)                                    Investments made in connection with the
acquisition contemplated by the Panther PSA; and

 

(s)                                   for so long as the Midla Natchez Lateral
Debt is outstanding, (i) Investments in Midla Financing, Midla and MLGT made as
of the Second Amendment Effective Date and (ii) other Investments in Midla
Financing, Midla and MLGT in an aggregate amount not to exceed $15,000,000.

 

1.4                               Amendments to Section 7.03 (Indebtedness) of
the Credit Agreement.

 

(a)                                 Section 7.03 is hereby amended by replacing
subsection (m) thereof with the following new subsection (m):

 

(m)                             Indebtedness in respect of (i) the Transmission
Bond, not to exceed $15,000,000 at any time outstanding, (ii) the Chevron
Performance Bond, not to exceed $10,000,000 at any time outstanding, and
(iii) any other unsecured additional or replacement bonds required to be posted
by the Bureau of Ocean Energy Management.

 

(b)                                 Section 7.03 is hereby amended by
(i) deleting the period at the end of subsection (p) thereof and replacing it
with “; and” and (ii) inserting the following new subsection (q) at the end
thereof as follows:

 

(q)      Midla Natchez Lateral Debt.

 

1.5                               Amendment to Section 7.06 (Restricted
Payments) of the Credit Agreement.

 

(a)                                 Section 7.06 is hereby amended by restating
subsections (c) thereof as follows:

 

(c)                                  Parent may purchase, redeem or otherwise
acquire Equity Interests (including, without limitation, “Series A Convertible
Preferred Units” issued pursuant to the Partnership Agreement) issued by it with
the proceeds received from the substantially concurrent issue of new shares of
its Equity Interests (other than Disqualified Equity Interests); provided that,
to the extent any such purchase, redemption, or acquisition, as applicable, of
common Equity Interests is funded with the proceeds of an issuance of “Series A
Convertible Preferred Units” or other preferred Equity Interests, such issuance
of new shares of preferred Equity Interests shall be deemed to be substantially
concurrent for purposes of this clause (c) so long as the purchase, redemption
or acquisition, as applicable, of common Equity Interests occurs within 180 days
of such issuance of preferred Equity Interest.

 

10

--------------------------------------------------------------------------------


 

1.6                               Addition of new Section 7.26 (Limitations on
Non-Wholly Owned Persons) to the Credit Agreement.  A new Section 7.26 is hereby
added to Article VII as follows:

 

7.26  Limitations on Non-Wholly Owned Persons. Notwithstanding anything to the
contrary in this Agreement, and without limiting any restrictions on
Subsidiaries of the Parent otherwise set forth in this Article VII, neither
Parent nor AMID Borrower shall:

 

(a)                                 permit any Non-Wholly Owned Person to
create, issue, incur, assume or permit to exist any Indebtedness or Disqualified
Equity Interest;

 

(b)                                 permit any Non-Wholly Owned Person to
create, incur, assume or permit to exist any Lien on any Property now owned or
hereafter acquired by it, except Liens permitted by Section 7.01 or permit any
Lien to exist on the Equity Interests of such Non-Wholly Owned Person other than
pursuant to the Loan Documents; and

 

(c)                                  permit any Non-Wholly Owned Person to enter
into, incur or permit to exist any Contractual Obligation that prohibits,
restricts or imposes any condition on the ability of such any Non-Wholly Owned
Person to make Restricted Payments with respect to any of its Equity Interests.

 

1.7                               Addition of new Section 10.21 (Acknowledgement
and Consent to Bail-In of EEA Financial Institutions) to the Credit Agreement. 
A new Section 10.21 is hereby added to Article X as follows:

 

10.21  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

11

--------------------------------------------------------------------------------


 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such
liability  in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

1.8                               Amendments to Section 1.01 (Definitions) of
the Security Agreement.          The following definitions are hereby added to
Section 1.01 of the Security Agreement where alphabetically appropriate:

 

“JV LLC Agreements” shall mean, collectively, the Tri-States Agreement and the
Wilprise Agreement.

 

“Tri-States Agreement” shall mean that certain Limited Liability Company
Agreement of Tri-States NGL Pipeline, L.L.C. dated January 13, 1999, as amended
prior to the Second Amendment Effective Date.

 

“Wilprise Agreement” shall mean that certain Amended and Restated Limited
Liability Company Agreement of Wilprise Pipeline Company, L.L.C. dated May 27,
1999, as amended prior to the Second Amendment Effective Date.

 

1.9                               Amendment to Section 3.01 (Grant of Security
Interest) of the Security Agreement.     Section 3.01 of the Security Agreement
is hereby amended by adding the following as the last sentence thereof:

 

Notwithstanding anything to the contrary, the Liens created hereby on Pledged
Securities in respect of each of Tri-States and Wilprise shall be subject to,
and the exercise of any remedies hereunder in respect of such Pledged Securities
shall be taken in accordance with, the terms and conditions of the applicable JV
LLC Agreement, including, without limitation, Articles XII and XIV of the
applicable JV LLC Agreement.

 

1.10                        Amendment to Section 3.02 (Transfer of Pledged
Securities) of the Security Agreement.   Section 3.02 of the Security Agreement
is hereby amended by restating the third, fourth and fifth sentences thereof in
their entirety as follows:

 

During the continuance of an Event of Default, after the expiration of any
applicable cure period, the Collateral Agent shall have the right (subject, in
the case of the Pledged Securities in respect of each of Tri-States and
Wilprise, to the terms and conditions of the applicable JV LLC Agreement), at
any time in its discretion and after prior written notice by

 

12

--------------------------------------------------------------------------------


 

the Collateral Agent of its intent to exercise the rights provided for in this
section to the relevant Grantor or Grantors or Pledgor, to transfer to or to
register in the name of the Collateral Agent, any Secured Party or any of its
nominees any or all of the Pledged Securities. In addition, during the
continuance of an Event of Default, the Collateral Agent shall have the right
(subject, in the case of the Pledged Securities in respect of each of Tri-States
and Wilprise, to the terms and conditions of the applicable JV LLC Agreement) at
any time to exchange certificates or instruments representing or evidencing
limited partnership interests or shares for certificates or instruments of
smaller or larger denominations. Each of Pledgor and each of the Grantors
hereunder agrees that upon the exercise of remedies in respect of the Pledged
Securities (subject, in the case of the Pledged Securities in respect of each of
Tri-States and Wilprise, to the terms and conditions of the applicable JV LLC
Agreement), a transferee or assignee of a membership interest or partnership
interest, as the case may be, of such Person, shall become a member or partner,
as the case may be, of such Person, entitled to participate in the management
thereof and, upon the transfer of the entire interest of Pledgor or such
Grantor, as the case may be, Pledgor or such Grantor shall cease to be a member
or partner, as the case may be.

 

1.11                        Amendment to Section 5.07 (Pledged Securities) of
the Security Agreement.   Section 5.07 of the Security Agreement is hereby
amended by restating the fourth and fifth sentences thereof in their entirety as
follows:

 

Notwithstanding anything to the contrary in this Section 5.07, other than as set
forth in the JV LLC Agreements, there are no restrictions on transfer (that have
not been waived or otherwise consented to) in the Organization Documents
governing the Pledged Securities or any other agreement relating thereto which
would limit or restrict (a) the grant of a security interest in the Pledged
Securities; (b) the perfection of such security interest; or (c) the exercise of
remedies in respect of such perfected security interest in the Pledged
Securities; in each case, as contemplated by this Agreement. Upon the exercise
of remedies in respect of the Pledged Securities (in the case of the Pledged
Securities in respect of each of Tri-States and Wilprise, in accordance with the
terms and conditions of the applicable JV LLC Agreement), a transferee or
assignee of a membership interest or partnership interest, as the case may be,
of such Person, shall become a member or partner, as the case may be, of such
Person, entitled to participate in the management thereof and, upon the transfer
of the entire interest of Pledgor or such Grantor, Pledgor or such Grantor shall
cease to be a member or partner, as the case may be.

 

1.12                        Amendment to Section 6.05 (Pledged Securities) of
the Security Agreement.   Section 6.05 of the Security Agreement is hereby
amended by (a) inserting the words “and as set forth in the JV LLC Agreements”
immediately after the words “the security interests created by this Agreement”
in clause (iii) of Section 6.05(b), (b) inserting the words “except as set forth
in

 

13

--------------------------------------------------------------------------------


 

the JV LLC Agreements,” immediately before the words “enter into any agreement”
in clause (iv) of Section 6.05(b), (c) inserting the words “, or with respect to
each of Destin, Tri-States and Wilprise, within forty-five (45) days of the
Second Amendment Effective Date,” immediately after the word “promptly” in the
last sentence of Section 6.05(c) and (d) inserting the words “, or with respect
to each of Destin, Tri-States and Wilprise, use commercially reasonable efforts
to cause,” immediately after the word “cause” in the last sentence of
Section 6.05(c).

 

1.13                        Amendment to Section 7.01 (Pledged Securities) of
the Security Agreement.   Section 7.01 of the Security Agreement is hereby
amended by inserting the words “and, to the extent applicable, the terms and
conditions of the JV LLC Agreements” immediately after the words “Article VIII
of the Credit Agreement” in Section 7.01(b) thereof.

 

Section 2.                                          Conditions Precedent.  This
Amendment shall become effective on the date (the “Second Amendment Effective
Date”) on which each of the following conditions is satisfied (or waived in
accordance with Section 10.01 of the Credit Agreement):

 

2.1                               Amendment Counterparts.  The Administrative
Agent shall have received executed counterparts (in such number as may be
requested by the Administrative Agent) of this Amendment from the Administrative
Agent, the Collateral Agent, the L/C Issuers, the Required Lenders and the Loan
Parties.

 

2.2                               Corporate Documents.  The Administrative Agent
shall have received (a) with respect to each of the Joinder Parties (defined
below): (A) certificates of good standing as of a recent date issued by the
appropriate Governmental Authority of the state or jurisdiction of its
incorporation or organization, where applicable; (B) a certificate of the
Secretary, Assistant Secretary or a Responsible Officer of AMID Borrower dated
the Second Amendment Effective Date and certifying (1) that attached thereto are
true and correct copies of the organizational documents of each such Joinder
Party, (2) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or other governing body of the General Partner
authorizing the execution, delivery and performance of this Amendment and any
related Loan Documents, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, and (3) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith; and (C) a certificate of
another officer as to the incumbency and specimen signature of the Secretary,
Assistant Secretary or such Responsible Officer executing the certificate
pursuant to clause (B) above, and (b) true and correct copies of the
organizational documents of each of Tri-States NGL Pipeline, L.L.C. and Wilprise
Pipeline Company, L.L.C.

 

2.3                               Security Documents. The Collateral Agent shall
have received (a) from Emerald Buyer, AMP Panther, American Midstream
Terminaling, LLC, a Delaware limited liability company, American Midstream Piney
Woods, LLC, a Delaware limited liability company, American Midstream Midla
Financing, LLC, and American Midstream Midla Reconfiguration, LLC (collectively,
the “Joinder Parties”) an executed counterpart of the Guaranty and Collateral
Agreement or a joinder thereto in form and substance satisfactory to the
Collateral Agent; (b) with respect to the Joinder Parties, (i) all necessary
financing statements, (ii) all judgment, tax and lien searches reasonably
requested by the Collateral Agent and (iii) all duly completed UCC-3 termination
statements requested by the Collateral Agent with respect to any Liens reflected
in

 

14

--------------------------------------------------------------------------------


 

such search results that are not permitted by the Credit Agreement; and (c) such
supplements or amendments to the Security Documents and/or other deliverables as
the Collateral Agent shall reasonably request in order for each applicable Loan
Party to grant to the Collateral Agent for the benefit of the Secured Parties a
first priority Lien of record on all of the Equity Interests in the Joinder
Parties that constitute Collateral owned by such Loan Party, in each case, duly
completed and executed (as applicable) in sufficient number of counterparts and
in proper form for recording, if necessary, in form and substance satisfactory
to the Collateral Agent.

 

2.4                               Approvals.  The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower
Representative satisfactory to the Administrative Agent either (A) attaching
copies of all consents, licenses and approvals required in connection with the
Emerald Acquisition or Panther Acquisition, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

 

2.5                               Insurance.  The Administrative Agent shall
have received, in form satisfactory to the Administrative Agent, evidence that
all insurance required to be maintained pursuant to the Credit Agreement has
been obtained and is in full force and effect, including certificates of
insurance naming the Collateral Agent, on behalf of the Lenders, as loss payee
and as an additional insured, as the case may be, under all insurance policies
maintained with respect to the assets and properties of the Joinder Parties that
constitute Collateral.

 

2.6                               Legal Opinion. The Administrative Agent shall
have received, on behalf of itself, the Collateral Agent, the Lenders party
hereto and each L/C Issuer on the Second Amendment Effective Date, the favorable
written opinion of Andrews Kurth LLP, special counsel to the Loan Parties,
covering such matters relating to the Joinder Parties, this Amendment and the
Loan Documents as the Administrative Agent shall reasonably request and in form
and substance satisfactory to the Administrative Agent, dated as of the Second
Amendment Effective Date.  The Borrowers hereby request such counsel to deliver
such opinions.

 

2.7                               Patriot Act.  The Administrative Agent and
each of the Lenders shall have received, at least five (5) Business Days prior
to the Second Amendment Effective Date, and be reasonably satisfied in form and
substance with, all documentation and other information with respect to the
Joinder Parties required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the USA Patriot Act and the Anti-Terrorism Laws.

 

2.8                               Corporate Structure. The Borrowers shall have
delivered the necessary supplements to Schedule 5.13 of the Credit Agreement as
required by Section 5.13 of the Credit Agreement.

 

2.9                               Consummation of the Offshore Acquisition. 
Prior to or substantially simultaneously with the Second Amendment Effective
Date, the Emerald Acquisition (other than the Investment in Okeanos contemplated
by the Emerald PSA II) and Panther Acquisition will be consummated in accordance
with applicable law and the terms of the Emerald PSA I and Panther PSA, as
applicable, in all material respects.  The Administrative Agent shall have
received full and complete copies of all material documents relating to the
Panther Acquisition and the portion of the Emerald Acquisition to be consummated
as of the Second Amendment Effective Date

 

15

--------------------------------------------------------------------------------


 

including an executed copy of the Emerald PSA I and Panther PSA which shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

2.10                        Financial Information. The Administrative Agent
shall have received (a) pro forma projected financial information regarding the
Emerald Acquisition and Panther Acquisition, (b) audited financial statements
with respect to each of Destin, Okeanos, Tri-States and Wilprise for the fiscal
year ended December 31, 2014 and (c) such historical financial information with
respect to the Panther Acquisition as shall be delivered to the Borrowers in
connection with the Panther Acquisition, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

 

2.11                        Equity Contribution. After March 31, 2016 and on or
prior to the Second Amendment Effective Date, the AMID Borrower shall have
received at least $115,000,000 in cash proceeds from the issuance or sale of
Equity Interests in the form of common units or other qualified preferred equity
of the Parent (in the case of qualified preferred equity, on terms reasonably
satisfactory to the Administrative Agent), which net cash proceeds are applied,
on the Second Amendment Effective Date, to finance in part the portion of the
Offshore Acquisition to be consummated as of the Second Amendment Effective
Date.

 

2.12                        Representations and Warranties; No Default; Pro
Forma Compliance. The Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower Representative certifying that
as of the Second Amendment Effective Date (A) before and after giving effect to
the portion of the Offshore Acquisition to be consummated as of the Second
Amendment Effective Date, the representations and warranties contained in
Article V of the Credit Agreement and the other Loan Documents are true and
correct on and as of the Second Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement; (B) no Default or Event of Default exists
and is continuing; and (C) the financial covenants contained in Section 7.19 of
the Credit Agreement are satisfied on a pro forma basis after giving effect to
this Amendment and the portion of the Offshore Acquisition to be consummated as
of the Second Amendment Effective Date.

 

2.13                        Fees. The Administrative Agent, on behalf of each of
the Arrangers and each of the Lenders, shall have received all fees and other
amounts due and payable on or prior to the Second Amendment Effective Date,
including (A) to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrowers under the
Credit Agreement and (B) all upfront fees payable for the account of the Lenders
due and payable under the Fee Letter, dated as of April 12, 2016 (the “Fee
Letter”), by and among the Borrowers, Parent, Bank of America, N.A. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

 

2.14                        Other Documents.  The Administrative Agent and the
Collateral Agent shall have received such other documents as the Administrative
Agent, the Collateral Agent or special counsel to the Administrative Agent or
Collateral Agent may reasonably request.

 

16

--------------------------------------------------------------------------------


 

Section 3.                                          Miscellaneous.

 

3.1                               Confirmation.  The provisions of the Loan
Documents, as amended by this Amendment, shall remain in full force and effect
in accordance with their terms following the effectiveness of this Amendment.

 

3.2                               Ratification and Affirmation; Representations
and Warranties.  Each of the undersigned does hereby adopt, ratify, and confirm
each Loan Document to which it is a party, as amended hereby, and its
obligations thereunder.  Each of the Loan Parties hereby (a) acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby, notwithstanding the
amendments contained herein and (b) represents and warrants to the Lenders
that:  (i) as of the date hereof, after giving effect to the terms of this
Amendment, all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct in all material respects
(except for such representations and warranties that have a materiality or
Material Adverse Effect qualification, which shall be true and correct in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(except for such representations and warranties that have a materiality or
Material Adverse Effect qualification, which shall be true and correct in all
respects) as of such specified earlier date as supplemented or subject to such
qualifications as are set forth in the applicable Schedule(s) as of the Second
Amendment Effective Date and (ii) (A) as of the date hereof, no Default has
occurred and is continuing and (B) immediately after giving effect to this
Amendment, no Default will have occurred and be continuing.

 

3.3                               Loan Document.  This Amendment and each
agreement, instrument, certificate or document executed by the Borrowers or any
of their respective officers in connection therewith are “Loan Documents” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Loan Documents relating to other Loan Documents shall apply
hereto and thereto.

 

3.4                               Counterparts.  This Amendment may be executed
by one or more of the parties hereto in any number of separate counterparts, and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.  Delivery of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

3.5                               NO ORAL AGREEMENT.  THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

3.6                               GOVERNING LAW.  THIS AMENDMENT (INCLUDING, BUT
NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE

 

17

--------------------------------------------------------------------------------


 

GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

3.7                               FATCA. For purposes of determining withholding
Taxes imposed under FATCA, from and after the Second Amendment Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement (as amended
hereby) and the Loans as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[signature pages follow]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

AMERICAN MIDSTREAM PARTNERS, LP,

 

 

By: American Midstream GP, LLC, its sole general partner

 

AMERICAN MIDSTREAM, LLC,

 

AMERICAN MIDSTREAM FINANCE CORPORATION,

 

AMERICAN MIDSTREAM MARKETING, LLC,

 

AMERICAN MIDSTREAM (ALABAMA GATHERING), LLC,

 

AMERICAN MIDSTREAM (ALABAMA INTRASTATE), LLC,

 

AMERICAN MIDSTREAM (ALATENN), LLC,

 

AMERICAN MIDSTREAM (LOUISIANA INTRASTATE), LLC,

 

AMERICAN MIDSTREAM (MIDLA), LLC,

 

AMERICAN MIDSTREAM (MISSISSIPPI), LLC,

 

AMERICAN MIDSTREAM (SIGCO INTRASTATE), LLC,

 

AMERICAN MIDSTREAM (TENNESSEE RIVER), LLC,

 

AMERICAN MIDSTREAM ONSHORE PIPELINES, LLC,

 

MID LOUISIANA GAS TRANSMISSION, LLC,

 

AMERICAN MIDSTREAM OFFSHORE (SEACREST), LP,

 

 

By: American Midstream, LLC, its general partner

 

AMERICAN MIDSTREAM (BURNS POINT), LLC,

 

AMERICAN MIDSTREAM CHATOM, LLC,

 

AMERICAN MIDSTREAM CHATOM UNIT 1, LLC,

 

AMERICAN MIDSTREAM CHATOM UNIT 2, LLC,

 

AMERICAN MIDSTREAM MADISON, LLC,

 

HIGH POINT GAS TRANSMISSION HOLDINGS, LLC,

 

HIGH POINT GAS TRANSMISSION, LLC,

 

HIGH POINT GAS GATHERING HOLDINGS, LLC,

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HIGH POINT GAS GATHERING, L.L.C. ,

 

AMERICAN MIDSTREAM (LAVACA), LLC,

 

CENTANA GATHERING, LLC,

 

CENTANA OIL GATHERING, LLC,

 

AMERICAN MIDSTREAM REPUBLIC, LLC,

 

AMERICAN MIDSTREAM COSTAR, LLC,

 

AMERICAN MIDSTREAM GAS SOLUTIONS, LP,

 

 

By: American Midstream Gas Solutions GP, LLC, its general partner

 

AMERICAN MIDSTREAM GAS SOLUTIONS GP, LLC,

 

AMERICAN MIDSTREAM GAS SOLUTIONS LP, LLC,

 

AMERICAN MIDSTREAM BAKKEN, LLC,

 

AMERICAN MIDSTREAM PERMIAN, LLC,

 

AMERICAN MIDSTREAM EAST TEXAS RAIL, LLC,

 

AMERICAN MIDSTREAM DELTA HOUSE, LLC

 

AMERICAN MIDSTREAM MESQUITE, LLC

 

AMERICAN MIDSTREAM TRANSTAR GAS PROCESSING, LLC

 

 

 

 

 

 

 

By:

/s/ Daniel C. Campbell

 

Name:

Daniel C. Campbell

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

BLACKWATER INVESTMENTS, INC.,

 

AMERICAN MIDSTREAM BLACKWATER, LLC,

 

BLACKWATER MIDSTREAM CORP.,

 

BLACKWATER GEORGIA, L.L.C.,

 

BLACKWATER HARVEY, LLC,

 

BLACKWATER MARYLAND, L.L.C.,

 

BLACKWATER NEW ORLEANS, L.L.C. ,

 

 

 

 

By:

/s/ Daniel C. Campbell

 

Name:

Daniel C. Campbell

 

Title:

Executive Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

/s/ Kevin L. Ahart

 

Name:

Kevin L. Ahart

 

Title:

Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Adam H. Fey

 

Name:

Adam H. Fey

 

Title:

Director

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Kaylan Hopson

 

Name:

Kaylan Hopson

 

Title:

Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

By:

/s/ Vincent Trapet

 

Name:

Vincent Trapet

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Sriram Chandrasekaran

 

Name:

Sriram Chandrasekaran

 

Title:

Director

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ William W. Brown

 

Name:

William W. Brown

 

Title:

Executive Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Victor Ponce de Leon

 

Name:

Victor Ponce de Leon

 

Title:

Senior Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Thomas Benavides

 

Name:

Thomas Benavides

 

Title:

Director

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

By:

/s/ Garrett R. Merrell

 

Name:

Garrett R. Merrell

 

Title:

Relationship Manager

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Mark H. Wolf

 

Name:

Mark H. Wolf

 

Title:

Senior Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG — NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Shai Bandner

 

Name:

Shai Bandner

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Susana Fornies

 

Name:

Susana Fornies

 

Title:

Assistant Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK MIDWEST, A DIVISION OF NBH BANK,

 

as a Lender

 

 

 

 

By:

/s/ Ben W. Suh

 

Name:

Ben W. Suh

 

Title:

Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Carlos Quinteros

 

Name:

Carlos Quinteros

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Jarrett C. Price

 

Name:

Jarrett C. Price

 

Title:

Director

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

By:

/s/ Jay T. Sartain

 

Name:

Jay T. Sartain

 

Title:

Authorized Signatory

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ George Louis McKinley

 

Name:

George Louis McKinley

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Puiki Lok

 

Name:

Puiki Lok

 

Title:

Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

By:

/s/ Shannon Juhan

 

Name:

Shannon Juhan

 

Title:

Director

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

as a Lender

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Craig Pearson

 

Name:

Craig Pearson

 

Title:

Associate Director

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

By:

/s/ Jacob L. Osterman

 

Name:

Jacob L. Osterman

 

Title:

Vice President

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------